Matter of Todd v New York City Health & Hosps. Corp. Off. of Legal Affairs, Claims Div. (2015 NY Slip Op 04729)





Matter of Todd v New York City Health & Hosps. Corp. Off. of Legal Affairs, Claims Div.


2015 NY Slip Op 04729


Decided on June 4, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2015

Gonzalez, P.J., Mazzarelli, Acosta, Clark, Kapnick, JJ.


15341N 100518/14

[*1] In re Maxine Todd, Petitioner-Appellant,
vNew York City Health and Hospitals Corporation Office of Legal Affairs, Claims Division, Respondent-Respondent.


Maxine Todd, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Antonella Karlin of counsel), for respondent.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered August 20, 2014, which denied the petition for leave to file a late notice of claim, unanimously affirmed, without costs.
Supreme Court considered the relevant statutory factors and exercised its discretion in a provident manner in denying the petition (see generally Williams v Nassau County Med. Ctr., 6 NY3d 531, 535 [2006]; General Municipal Law § 50-e[5]). The record shows that petitioner failed to provide a reasonable excuse for her failure to file a timely notice of claim, as ignorance of the law is not a valid excuse (see Rodriguez v New York City Health & Hosps. Corp. [Jacobi Med. Ctr.], 78 AD3d 538 [1st Dept 2010], lv denied 17 NY3d 718 [2011]). Petitioner also failed to show that respondent acquired actual knowledge that a wrong was committed in that the hospital records do not on their face indicate that the hospital deviated from good and accepted medical practice (see Basualdo v Guzman, 110 AD3d 610 [1st Dept 2013]). Furthermore, the court properly found that the delay between the events at issue and the filing of the petition were [*2]likely to have prejudiced respondent in its investigation (see Brown v New York City Health & Hosps. Corp. [N. Cent. Bronx Hosp.], 116 AD3d 514 [1s Dept 2014], lv denied 24 NY3d 908 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 4, 2015
CLERK